WHATLEY, Judge.
S.D. seeks disqualification of the trial judge based on allegations that the judge had engaged in ex parte communications with counsel for C.A.T. The trial judge denied the motion on the basis that it was untimely filed. The record reveals that the motion was in fact timely filed. Because of the concern regarding timeliness, the trial judge did not address the sufficiency of the motion. In the interest of judicial economy, we have reviewed the motion for legal sufficiency and find it so. Therefore, we grant the petition for writ of prohibition, but assume it will be unnecessary to issue the formal writ. We are confident that the trial judge will, upon receipt of this opinion, recuse herself from this cause, and the cause, thereafter, will be reassigned to a new trial judge according to the established procedures utilized in the Thirteenth Judicial Circuit.
FULMER, A.C.J., and DAVIS, J., concur.